   Case: 1:18-cv-07686 Document #: 460 Filed: 03/30/20 Page 1 of 4 PageID #:4696




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

BAYU SAPUTRA, Personal Representative of
the Heirs of CANDRA KIRANA, deceased, et
al.,
                                                    In re: Lion Air JT 610 Crash
                         Plaintiffs,
                                                    Lead Case No. 18-cv-07686
        v.
                                                    Hon. Thomas M. Durkin
THE BOEING COMPANY, a corporation,

                         Defendant.                 This document relates to:
                                                    Case No. 18-cv-07686




      PLAINTIFFS’ UNCONTESTED MOTION FOR LEAVE TO FILE A SECOND
                         AMENDED COMPLAINT
      Plaintiffs, through undersigned counsel, pursuant to Federal Rule of Civil Procedure

15(a)(2), move this Court for leave to file a second amended complaint and in support thereof state

as follows:

      1.     Plaintiffs are the personal representatives of the heirs of persons who perished in the

crash of Lion Air Flight 610 on October 29, 2018.

      2.     On October 29, 2018, a Boeing 737 Max 8 aircraft was being operated by Lion Air as

Flight No. JT 610 from Jakarta, Indonesia to Pangkal Pinang, Indonesia. Shortly after take-off, a

sensor on the aircraft sent an erroneous reading causing the Maneuvering Characteristics

Augmentation System (MCAS) to aircraft to pitch downward repeatedly despite efforts by the

pilots to regain control. Ultimately, the aircraft crashed into the Java Sea, killing all those onboard,

including plaintiffs’ decedents.
   Case: 1:18-cv-07686 Document #: 460 Filed: 03/30/20 Page 2 of 4 PageID #:4697




      3.   On November 19, 2018, plaintiffs filed the instant action seeking wrongful death and

survival damages against defendant The Boeing Company for its liability premised upon

negligence and strict product liability theories.

      4.   During the pendency of this action, multiple plaintiffs’ claims were settled and were

dismissed with prejudice by this Court.

      5.   Plaintiffs seek to file a second amended complaint striking from the complaint those

plaintiffs whose claims have been dismissed with prejudice pursuant to settlement by this Court.

Additionally, plaintiffs seek to file an amended complaint adding as plaintiffs additional personal

representatives of the heirs of other persons who perished in the Lion Air Flight 610 crash. (Exhibit

A – Proposed Second Amended Complaint)

      6.   This is plaintiff’s second request for leave to file an amended complaint.

      7.   Defendant will not be prejudiced by the relief that plaintiffs seek herein as defendant is

already on notice of the potential claims against it and the statute of limitations has not yet expired.

Defendant certainly will not be prejudiced by the removal of plaintiffs whose claims have settled

and have been dismissed with prejudice from the complaint at all.

      8.   In accordance with the Court’s standing orders, plaintiffs’ counsel conferred with

counsel for defendant who indicated that defendant has no objection to plaintiffs’ motion for leave

to file the proposed amended complaint.

      WHEREFORE, plaintiffs, through undersigned counsel, pursuant to Federal Rule of Civil

Procedure 15(a)(2), respectfully request that this Court enter an Order granting plaintiffs leave to

file a second amended complaint and providing any other such relief that this Court deems just.




                                                    2
  Case: 1:18-cv-07686 Document #: 460 Filed: 03/30/20 Page 3 of 4 PageID #:4698




Dated: March 30, 2020                      Respectfully submitted,


                                                    /s/Alexandra M. Wisner
                                                   Attorney For Plaintiffs

                                                     Wisner Law Firm, P.C.
                                                     514 W. State Street
                                                     Suite 200
                                                     Geneva, Illinois 60134
                                                     (630) 262-9434
                                                     (630) 262-1066 (fax)
                                                     awisner@wisner-law.com
                                                     Ill. ID No. 6317572




                                       3
   Case: 1:18-cv-07686 Document #: 460 Filed: 03/30/20 Page 4 of 4 PageID #:4699




                               CERTIFICATE OF SERVICE
     Alexandra M. Wisner, an attorney, certifies that she served Plaintiffs’ Uncontested Motion
For Leave To File A Second Amended Complaint upon all counsel of record via CM/ECF on
March 30, 2020.


                                                             /s/Alexandra M. Wisner
